Citation Nr: 0212795	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  97-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer, 
claimed as secondary to medication for a service-connected 
low back disability.

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for arthritis of the 
left ankle, knees, and hands. 

4.  Entitlement to service connection for a left great toe 
disorder.

5.  Entitlement to service connection for prostatism, 
impotency and urinary irregularity, all claimed as secondary 
to the service-connected low back disability. 

6.  Entitlement to a rating in excess of 60 percent for 
degenerative disc disease of the lumbar spine, originally 
characterized as lumbosacral strain.  

(The issue of entitlement to a rating in excess of 10 percent 
for residuals of a fracture of the right tibia, post 
operative scar will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied increased ratings for the 
service-connected low back disorder and residuals of a 
fracture of the right tibia.  This matter also arises from a 
May 1995 rating decision of the Albuquerque, New Mexico, VA 
RO, which denied service connection for the following 
disorders: duodenal ulcer claimed as secondary to taking 
medication for the service-connected low back disorder; 
headaches; arthritis of the left ankle, knees, and hands; a 
left great toe disorder; and prostatism, impotency and 
urinary irregularity, claimed as secondary to the service-
connected low back disorder.

In April 2002, a representative of the Board corresponded 
with the veteran to advise him that the following claims 
might be subject to dismissal for lack of a timely 
substantive appeal: Entitlement to service connection for 
duodenal ulcer; headaches; arthritis of the left ankle, the 
knees, and the hands; a left great toe disorder; and 
prostatism, impotency and urinary irregularity.  The veteran 
was given 60 days within which to present additional argument 
and evidence on that matter and to request a hearing.  The 
veteran did not respond.  

Although the April 2002 Board correspondence indicated that 
the claim of an increased rating for residuals of a fracture 
of the right tibia, post-operative scar, might also be 
subject to dismissal for lack of a timely substantive appeal, 
further review of the record reflects that the veteran 
perfected an appeal in November 1992 on that issue.  Thus 
that issue is properly before the Board.  

The Board is undertaking additional development on the issue 
of an increased rating for residuals of a fracture of the 
right tibia pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  The veteran did not file a substantive appeal within one 
year after the notice of the rating decision on appeal or 
until more than 60 days after a statement of the case was 
provided on the following issues: Entitlement to service 
connection for duodenal ulcer; headaches; arthritis of the 
left ankle, knees and hands; a left great toe disorder; and 
prostatism, impotency and urinary irregularity.

2.  VA has met its duty to notify and assist the veteran with 
regard to the claim of an increased rating for a low back 
disorder.



3.  The veteran is receiving the maximum schedular rating for 
degenerative disc disease of the lumbar spine, and there is 
no objective evidence of a separate, identifiable, ratable 
neurological deficit that is related to the degenerative disc 
disease of the lumbar spine.

4.  The veteran's service-connected degenerative disc disease 
of the lumbar spine (previously characterized as lumbosacral 
strain) does not present an unusual disability picture, with 
such factors as frequent periods of hospitalization or marked 
interference with employment.


CONCLUSIONS OF LAW

1.  There is no appeal pending before the Board concerning 
the following issues: Entitlement to service connection for 
duodenal ulcer claimed as secondary to medication for a 
service-connected low back disorder; headaches; arthritis of 
the left ankle, knees, and hands; a left great toe disorder; 
and prostatism, impotency and urinary irregularity, claimed 
as secondary to the service-connected low back disorder.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200-02, 
20.302 (2001).

2.  The criteria for a rating in excess of 60 percent for 
degenerative disc disease of the lumbar spine (previously 
characterized as lumbosacral strain) have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claims

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A 
substantive appeal consists of a properly completed VA Form 9 
"Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202.  A substantive appeal must contain 
assertions concerning errors of law or fact in the decision 
concerning the issues being appealed.  It must be filed 
within 60 days of the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  A substantive appeal postmarked prior 
to the expiration of the applicable time period will be 
accepted as timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  
38 C.F.R. § 20.305.

On June 26, 1995, the RO informed the veteran of the May 1995 
rating decision denying service connection for duodenal ulcer 
claimed as secondary to medication for his service-connected 
low back disorder; headaches; arthritis of the left ankle, 
knees, and hands; a left great toe disorder; and prostatism, 
impotency and urinary irregularity, claimed as secondary to 
the service-connected low back disorder.  On June 25, 1996, 
the RO received the veteran's notice of disagreement as to 
those issues.  On October 31, 1996, the RO provided him with 
a statement of the case that includes those issues.  On 
January 27, 1997, which was more than one year after the 
notice of the rating decision on appeal and more than 60 days 
after the veteran was provided the statement of the case, the 
RO received a VA Form 9 addressing the service connection 
issues.  

The United States Court of Veterans Appeals (the "Court") 
has held that it is proper for the Board to dismiss the 
appeal of a veteran who does not file a timely substantive 
appeal and who does not request, prior to the expiration of 
the time for 




such filing, an extension of time within which to file a 
substantive appeal.  See Roy v. Brown, 5 Vet. App. 554 
(1993).  The Court found that the Secretary was correct in 
arguing that the "formality" of perfecting an appeal to the 
Board is part of a clear and unambiguous statutory and 
regulatory scheme that requires the filing of both a notice 
of disagreement and a formal appeal.  Id. at 555.

Based on the above chronology, the Board finds that the 
veteran did not timely file a substantive appeal on the 
issues of service connection for duodenal ulcer claimed as 
secondary to medication for his service-connected low back 
disorder; headaches; arthritis of the left ankle, knees, and 
hands; a left great toe disorder; and prostatism, impotency 
and urinary irregularity, claimed as secondary to the 
service-connected low back disorder.  Although the veteran 
was notified by the Board of this matter and afforded an 
opportunity to address it, including at a personal hearing if 
desired, he failed to respond.  The Board accordingly 
concludes that there is no appeal on the above-mentioned 
issues and these issues are dismissed.

II.  Increased Rating for a Low Back Disorder

In an April 1961 Board decision, service connection was 
granted for low back strain.  In a July 1961 rating decision, 
the RO assigned a 40 percent disability rating for the 
residuals of lumbosacral strain, effective June 16, 1961.  

In June 1990, the veteran underwent a physical examination 
performed by V. Narayan, M.D.  It was noted that the veteran 
was a self-employed medical social worker.  It was indicated 
that X-rays of the lumbar spine revealed severe disc space 
narrowing at L4-L5 and degenerative changes.  The impression 
was back and bilateral lower extremity pain, secondary to 
spinal stenosis. 

On April 2, 1992, the RO received the veteran's claim for an 
increased rating for the low back disorder.




In a November 1992 statement, J.A. Dominguez, M.D., reported 
that degenerative lumbosacral discs caused exacerbations of 
the veteran's low back condition and that the low back 
condition had gotten progressively worse with age and 
activity.  Dr. Dominguez noted that the veteran had to be 
active while working.

At a November 1992 hearing before an RO hearing officer, the 
veteran testified that pain radiated from the center of his 
low back to the lower extremities.  He also stated that 
doctors were not recommending surgery at this time, saying 
that he should wait until his back disorder more severely 
interfered with his ambulation.  November 1992 Transcript. 

Dr. Narayan prepared a statement in June 1993 noting that the 
veteran's symptoms were progressive and continued to be a 
source of pain and problem for him.

In a November 1993 statement, Dr. Dominguez indicated that 
the veteran's severe lumbosacral strain, disc problems and 
bilateral lower extremity pain would continue to deteriorate.  
Dr. Dominguez also noted that the veteran might have to 
undergo surgery when he became unable to ambulate properly. 

Dr. Narayan provided another statement in October 1994.  He 
noted that the veteran had disc degeneration at three lumbar 
levels on an MRI scan and continued to have back and 
bilateral lower extremity pain.  He indicated that in the 
future, the veteran might need epidural steroid injections 
and might be a candidate for surgery if his condition 
continued to deteriorate.  

The veteran was afforded a VA spine examination in November 
1994.  He complained of pain in the lumbosacral spine.  He 
indicated that the pain radiated from the lumbosacral spine 
down to the lateral thighs and crossed the knees in front of 
the lower legs, with paresthesia.  He reported that he often 
used crutches for ambulation.  

Physical examination revealed pain in the lumbosacral spine 
and absent knee and ankle jerks bilaterally.  There was some 
effacement of the lumbosacral spine curvature.  No fixed 
deformity was noted.  No spasms in the musculature of the 
back were noted, but the musculature in the lumbosacral area 
was painful to palpation.  Forward flexion of the lumbar 
spine was to 60 degrees; backward extension was to 30 
degrees; lateral flexion was to 20 degrees, bilaterally; and 
rotation was to 20 degrees, bilaterally.  The veteran 
grimaced and cried out several times during range of motion 
examination.  X-rays of the lumbar spine revealed disk space 
narrowing, most pronounced at L4-L5 with a vacuum disk at 
that level.  There were small osteophytes seen at that disk 
level as well as at L3-L4 and L3-L2.  The spine was 
osteopenic.  The diagnosis was symptomatic, traumatic 
degenerative disc disease of the lumbar spine.

In a October 1996 rating decision, service connection was 
granted for degenerative disc disease of the lumbar spine, 
effective April 2, 1992, the date of receipt of the claim for 
an increased rating, and a 60 percent disability rating was 
assigned under Diagnostic Code 5293 (intervertebral disc 
syndrome) effective April 2, 1992.

An August 13, 1997, VA memorandum, reflects that a counseling 
psychologist recommended a determination of infeasibility for 
vocational rehabilitation services.  The veteran had three 
service-connected disabilities: Degenerative disc disease of 
the lumbar spine, rated as 60 percent disabling; residuals of 
a fracture of the right tibia, post-operative scar, rated as 
10 percent disabling; and tonsillitis, rated as zero percent 
disabling.  He also had prominent nonservice-connected 
disabilities of arthritis of the hands, knees, and ankles; a 
left great toe disability; a left hand disability; a duodenal 
ulcer; prostatism; headaches; and a scar of the upper right 
arm.  His work history since active service was in the field 
of social work until 1981 when he was no longer able to work 
due to the worsening of his service-connected disabilities.  
He had intermittently been self employed selling insurance 
part time, but had been unable to secure employment as a 
social worker.  The veteran had a Bachelors of Arts degree 
and a Masters of Social Work.  Testing reflected that he 


had an interest in social-domain type jobs and was 
functioning in the normal range of intellectual functioning.  

The memorandum reflects that the veteran had ongoing 
difficulties with his disabling conditions, to include 
limited standing, walking, sitting, and lifting, and an 
ability to carry only up to ten pounds.  He was unable to 
bend, crouch or kneel.  It was indicated that it was clear 
that the veteran was unable to deal effectively with any 
physically demanding activities or any prolonged activity of 
any type.  Based on his physical limitations, it was noted 
that it was infeasible to retrain him under the vocational 
rehabilitation program.   It was indicated that any 
vocational rehabilitation training or employment assistance 
would only serve to aggravate current disabilities.  It was 
stated that there was no reasonable expectation at that time 
that the veteran could be trained to the point of 
employability consistent with the intent of the vocational 
rehabilitation program.  It was concluded that in light of 
the veteran's documented medical conditions and 
circumstances, he did not have the stability or capability to 
pursue a program of vocational rehabilitation consistent with 
the intent of chapter 31 of title 38 of the United States 
Code.  The acting head of the vocational rehabilitation and 
counseling office concurred with the findings of the 
counseling psychologist.

On August 13, 1997, the counseling psychologist corresponded 
with the veteran, informing him that it was infeasible for 
him to participate in VA vocational rehabilitation services.  
It was noted that the determination of infeasibility was 
based on limitations from both service-connected and 
nonservice-connected disabilities.  It was indicated that the 
veteran's difficulties with any physically demanding 
activities, unemployment as a social worker since 1981, and 
continued need for medical appointments made it unlikely that 
he could complete a program of rehabilitation.  It was also 
noted that current attempts at rehabilitation would not be 
successful and might only serve to aggravate current 
disabilities.




The veteran was afforded a VA spine examination in September 
1997.  He reported that his back disorder had kept from 
working full-time since 1979 because he could stand for only 
thirty minutes, sit for thirty minutes, drive for thirty 
minutes, and could not use a manual transmission.  He 
indicated that he had been able to work part-time at a 
sedentary job from 1979 to the present and that he could walk 
for two miles on level ground at his own speed.  He stated 
that could lift five to ten pounds regularly and fifteen 
pounds occasionally.  He indicated that he bent and stooped 
poorly.  

Physical examination revealed flexion of the spine to twenty 
degrees, extension to ten degrees, left lateral flexion to 
ten degrees, and right lateral flexion to five degrees.  
Straight leg raising was negative and normal.  The right knee 
jerk was absent and the left 2+.  The right ankle jerk was 2+ 
and the left was 1+.  The veteran squatted all right and 
recovered satisfactorily.  X-rays of the lumbar spine 
revealed severe L4 and L5 disk degeneration with spurring and 
moderately severe L5-S1 disk degeneration with narrowing.  

The diagnoses included severe degenerative disk disease at 
L4-L5, L4 root compression manifested by absent patellar 
reflex on the right, osteoarthritis of the lumbar spine with 
spurring at L4-L5, and moderately severe degenerative disc 
disease at L5-S1 with narrowing.  The examiner opined that 
the veteran could perform sedentary work six hours out of an 
eight-hour day.  The examiner also indicated that the maximum 
lifting should be limited to ten pounds, that sitting should 
be limited to thirty minutes, and that standing should be 
limited to thirty minutes with fifteen minutes of rest as 
needed.  The examiner noted that the veteran needed the 
ability to get up and down at will during work.   

The veteran also underwent a VA neurologic examination in 
September 1997.  He reported that he had significant pain, 
predominantly and constantly in the low back area.  He also 
indicated that the pain occasionally radiated into the 
posterior thighs but not below the knees.  He stated that the 
pain was constant and increased with 


sitting and standing.  He noted that he had difficulty 
bending forward to pick up objects.  He also reported that 
the pain decreased with walking and use of Tylenol.  The 
veteran complained of loss of libido, which he attributed to 
a neurological problem.  He denied any numbness in the 
perianal region and legs but complained of numbness in the 
lower back region, where the pain was severe.

Physical examination of the lower extremities revealed no 
muscle atrophy.  Motor examination showed 5/5 strength in the 
muscles of the lower extremities and bulk and tone were 
normal.  Sensory examination was normal to light touch in 
both lower extremities.  Knee and ankle jerks were absent 
bilaterally.  Reflexes at the biceps, triceps and 
brachioradialis were absent bilaterally.  Gait revealed 
normal station and heel, toe and tandem walking were normal.  
Romberg's sign was negative.  

The diagnosis was chronic low back pain with known 
degenerative joint disease of the lumbosacral spine by X-
rays.  The examiner noted that there was no evidence of a 
neurologic abnormality on examination and that the absence of 
knee and ankle jerks did not point to a neurologic deficit 
because the veteran did not have any upper extremity reflexes 
either.  It was reported that there was no motor or sensory 
weakness to indicate root disease.  As to loss of libido, the 
examiner noted that such a condition was difficult to 
evaluate.  The examiner stated that there was no numbness in 
the distribution of the lower sacral nerves to the perianal 
region and that the veteran had erections in the mornings, 
suggesting that neurologic function was within normal limits.  
It was also indicated that endocrine disorders, for which the 
veteran had not been evaluated, might cause impotence.  The 
examiner noted that the veteran predominantly has chronic low 
back pain due to degenerative joint disease, which most 
likely resulted from his parachute injury and that there was 
no evidence of neurologic disturbance at this time.  

As to employment opportunities, the examiner stated that the 
veteran needed to be able to shift his position fairly 
frequently - from sitting to standing to walking - and 


was unable to lift significant amounts of weight.  It was 
indicated that the veteran could not do any lifting when he 
used Canadian crutches, which reportedly was two to three 
times a year to ambulate when the pain became severe.  The 
examiner indicated that primarily sedentary employment might 
not be the best thing for the veteran because he needed to 
have episodes of ambulation, as well as sitting, as part of 
the job description. 

A February 1999 VA Form 21-9840 (veteran's application for 
increased compensation based on individual unemployability) 
reflects that the veteran reported that severe disabilities 
of the musculoskeletal system and post-traumatic stress 
disorder prevented him from securing or following any 
substantially gainful occupation.  He indicated that his 
disability first affected full-time employment in January 
1979, the month he last worked full-time and became too 
disabled to work.  He stated that at that time he was a 
professor and director at a university.  He reported that in 
the last five years, he had been self-employed as a part-time 
insurance agent working less than 10 hours a week from 
January 1994 to February 1999.  He noted that he lost more 
than forty hours per week of work due to illness and that his 
highest gross earnings per month were $500 to $800.  He said 
that he had earned $1,337 in the past twelve months and that 
his current monthly income was $111.  He stated that he had 
tried to obtain employment as a medical social worker three 
times from 1986 to 1991. 

In a March 1999 rating decision, a total disability rating 
based on individual unemployability was granted effective 
January 27, 1997.

At the November 2001 Board hearing in Washington, DC, the 
veteran reported that he resigned from public employment in 
1981 due to his service-connected disability and entered 
part-time employment selling insurance.  He testified that he 
was unable to work as a social worker because he had to 
travel around the northern part of New Mexico and that at the 
time, his car had a manual transmission, which caused his 
legs to lock up.  He indicated that initially, his job 
selling insurance did 



not require him to travel very much and that later, insurance 
companies wanted him to travel around the entire northern 
half of New Mexico, which was very difficult for him.  He 
reported that he now volunteered as a social worker.  He 
stated that he had to file for bankruptcy due to loss of 
income.  The veteran testified that, as to an extraschedular 
rating, his disability warranted such a rating because his 
back had deteriorated to the point that he sometimes had to 
use crutches to ambulate, that his spouse occasionally had to 
assist him with the activities of daily living, and that his 
low back disability had degenerated from a severe lumbosacral 
strain to deterioration of three discs.  November 2001 
Transcript.

In January 2002, the veteran submitted private medical 
records from M. Steinberg, M.D., and a February 1998 
statement of earnings from the Social Security Administration 
(SSA).  The medical records reflect that prior to March 25, 
1997, the veteran underwent a physical examination that 
included an unremarkable neurologic evaluation.  The 
impressions included history of multiple trauma - a parachute 
accident with persistent back pain - and history of lumbar 
disk disease.  The statement of earnings shows that in 1978 
he earned at least $17,700, in wage income; that his annual 
wage income declined every year from 1979 to 1981; and that 
in 1981 he only earned approximately $10,000, in wage income.  
In 1982 he earned just a little more than $3,000, in wages.  
From 1983 to 1992, his annual wage income ranged from a low 
of approximately $1,600, to a high of almost $14,700.  In 
1993 he earned $609 in wages and had no annual wage income 
from 1994 to 1996.  He reported to SSA that his 1997 wage 
earnings were a little over $2,000; that his 1998 and future 
year wage earnings would be approximately $1,500; and that he 
planned to stop working when he was seventy-five years old.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Separate disabilities arising from a single disease entity 
are to be rated separately.  Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); Bierman v Brown, 6 Vet. App. 125, 130-32 
(1994); 38 C.F.R. § 4.25(b).  Nevertheless, the evaluation of 
the same disability under various diagnoses is to be avoided.  
The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.

Intervertebral disc syndrome, when pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, 
warrants a 60 percent rating.  This is the maximum schedular 
rating for intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5292 provides a 
maximum 40 percent rating for limitation of motion of the 
lumbar spine when limitation is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

The maximum rating for lumbosacral strain is 40 percent, 
which is warranted when the disorder is severe, with listing 
of whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

VA's General Counsel has determined that Diagnostic Code 5293 
involves loss of range of motion.  See VAOPGCPREC 36-97 
(December 12, 1997).  The Court has held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, an 
additional evaluation for pain is not authorized when the 
veteran is receiving the maximum evaluation under the 
applicable diagnostic code.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).

Neurological disabilities of the lower extremity may be rated 
under diseases of the peripheral nerves.  See 38 C.F.R. 
§ 1.424a, Diagnostic Codes 8520-8730.

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA of 2000).  VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Id.

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The regulations pertaining to this claim merely 
implement the VCAA of 2000 and do not provide any rights 
other than those provided by the VCAA of 2000.  See 66 Fed. 
Reg. at 45,629.

As explained below, VA has made all reasonable efforts to 
assist the veteran in the development of his claim and has 
notified him and his representative of the information and 
evidence necessary to substantiate his claim and of the 
efforts to assist him.  Thus, although the RO did not have 
the benefit of the explicit provisions of the VCAA or the new 
regulations in March 1999, when the latest supplemental 
statement of the case was issued, VA's duties have been 
fulfilled and the Board may proceed to decide the claims 
without prejudice to the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGPREC 16-92 (July 24, 1992).

Through March and November 1993 letters, the October 1996 
statement of the case and the supplemental statements of the 
case, the RO informed the veteran of the information and 
medical and lay evidence that was necessary to substantiate 
his claim, and his responsibilities for providing that 
information and evidence.  In particular, the March 1993 
letter informed the veteran that VA would attempt to obtain 
the records of Dr. Dominguez, the veteran's longtime primary 
care physician.  The November 1993 letter advised that Dr. 
Dominguez had not responded to the request for records and 
that the veteran should provide the records.  Therefore, the 
veteran has been notified of the information and evidence 
needed to substantiate these claims and of his 
responsibilities to obtain such information and evidence.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159).  
As for the hearing officer's duty to assist, for the same 
reasons as noted above with regard to the VCAA of 2000, the 
hearing officer's duty under 38 C.F.R. § 3.103(c)(2) has been 
satisfied.  See Stuckey v. West, 13 Vet. App. 163 (1999); 
Costantino v. West, 12 Vet. App. 517 (1999).

Copies of the VA examination reports are in the file, and the 
veteran submitted the relevant available private medical 
evidence.  At the November 2001 Board hearing, the veteran 
testified that Drs. Dominguez and Narayan were deceased and 
that records might not be available.  He requested that he be 
allowed sixty days to obtain 


additional evidence.  The veteran has had more than sixty 
days to submit evidence and submitted additional medical 
records from the late Dr. Dominguez in January 2002.  In 
light of the above, VA has fulfilled its duty to assist in 
obtaining relevant records.  See 38 U.S.C.A. § 5103A; 66 Fed. 
Reg. at 45,630-32 (to be codified as amended at 38 C.F.R § 
3.159).

VA has also satisfied the duty to assist by providing medical 
examinations and opinions regarding interference in 
employment.  See 66 Fed. Reg. at 45,631 (to be codified as 
amended at 38 C.F.R § 3.159(c)(4)).

The veteran's low back disorder is rated as 60 percent 
disabling under Diagnostic Code 5293, which applies to 
intervertebral disc syndrome.  He is receiving more than the 
maximum 40 percent rating for lumbosacral strain under 
Diagnostic Code 5295 and for limitation of motion under 
Diagnostic Code 5292.  Although he complains of pain on 
motion, he is not entitled to a higher schedular rating under 
any of those diagnostic codes.  See Johnston, 10 Vet. App. at 
85.  Additionally, the veteran is not entitled to a separate 
rating based on limitation of motion of the lumbar spine due 
to arthritis or lumbosacral strain or, for that matter, a 
separate rating for the lumbosacral strain because evaluation 
of the same manifestations under different diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14.  Since the veteran is 
receiving the maximum rating under Diagnostic Code 5293, he 
is not entitled to a higher schedular rating based on 
complaints of pain on motion.  See Johnston, 10 Vet. App. at 
85.

As to whether the veteran is entitled to a separate rating 
for a peripheral nerve disorder, he complains of bilateral 
lower extremity pain and there is medical evidence of some 
absent lower extremity deep tendon reflexes.  However, the 
criteria for a 60 percent rating under Diagnostic Code 529 
include absent ankle jerk or other neurological findings 
appropriate to site of diseased disc, along with pain.  
Additionally, the September 1997 VA neurologic examiner 
indicated that because of the absence of upper extremity 
reflexes, the absence of knee and ankle jerks did not point 
to a neurologic deficit related to the disc disease.  Thus, 
there is no objective evidence of a separate, identifiable, 
ratable neurological deficit that is related to the 
degenerative disc disease in the lumbar spine.  See Bierman, 
6 Vet. App. at 130-32.  It should also be noted that, in 
respect to any loss of libido, the veteran reported having 
morning erections, noted by the examiner to suggest that 
neurologic function was within normal limits.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran; however, the Board finds 
no basis upon which to assign a higher disability evaluation 
for the veteran's lumbar spine disorder.

Extraschedular Consideration

The final question is whether consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  The 
representative argued the applicability of an extraschedular 
rating at the November 2001 Board hearing.  Although this 
matter was not specifically discussed by the RO, the RO has 
included the provisions of 38 C.F.R. § 3.321(b)(1) in the 
October 1996 statement of the case.  Thus, the Board may 
consider this matter without providing notice to the veteran 
and his representative.  See 67 Fed. Reg. at 3,105 (to be 
codified at 38 C.F.R. § 20.903(b)).  

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity.  To accord justice to 
the exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation may be 
awarded.  The governing norm in these cases is the following: 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

It should be noted at the outset that the veteran is almost 
sixty-nine years old and that age may not be considered in 
evaluating a service-connected disability.  38 C.F.R. § 4.19.  
With regard to factors that would present an unusual 
disability picture, it is neither claimed nor shown that the 
low back disorder has resulted in frequent periods of 
hospitalization.  The veteran claims that he has not worked 
full-time since 1979 when he could not no longer work full-
time as a social worker because of physical limitations 
caused by the low back disorder, to include physical 
discomfort when meeting with clients and an inability to 
drive a car with a manual transmission.  Additionally, the 
SSA statement of earnings reflects declining earned income, 
with no wage income from 1994 to 1996, although the veteran 
worked part-time on an intermittent basis selling insurance 
from 1979 to at least February 1999.  The February 1999 
formal claim for total rating based on individual 
unemployability reflects that he was working as an insurance 
salesman, although it was less than ten hours a week.  

While it was determined in August 1997 that it was infeasible 
for the veteran to participate in VA vocational 
rehabilitation services, that determination was based on 
limitations from various physical disabilities such as 
arthritis of the hands, knees and ankles, in addition to his 
low back disability.  At the November 2001 Board hearing, the 
veteran provided three bases for an extraschedular rating: He 
had to use crutches; his spouse occasionally had to assist 
him with the activities of daily living; and he now had disc 
degeneration.  The use of crutches does not result in marked 
interference with employment for a "white collar" worker 
such as the veteran.  That his spouse may occasionally have 
to assist him with the activities of daily living also does 
not demonstrate that his disability causes marked 
interference with employment.  Finally the fact that he may 
have disc degeneration goes to the code under which the 
disability should be rated and the schedular rating to be 
assigned.  Disc degeneration per se does not establish marked 
interference with employment or otherwise show an unusual 
disability picture.  Additionally, there is medical evidence 
that the veteran has been capable of performing non-strenuous 
work that permits him to sit and stand/ambulate as needed, 
factors compatible with his occupational background.   

In sum, the credible and probative evidence of record does 
not show that the veteran's low back disorder creates an 
unusual disability picture warranting an extraschedular 
rating.


ORDER

The claim for service connection for duodenal ulcer claimed 
as secondary to medication for the service-connected low back 
disorder is dismissed. 

The claim for service connection for headaches is dismissed. 

The claim for service connection for arthritis of the left 
ankle, knees, and hands is dismissed. 

The claim for service connection for a left great toe 
disorder is dismissed.

The claims for service connection for prostatism, impotency 
and urinary irregularity, all claimed as secondary to the 
service-connected low back disorder are dismissed.

A rating in excess of 60 percent for degenerative disc 
disease of the lumbar spine, previously characterized as 
lumbosacral strain, is denied. 



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

